Citation Nr: 0424576	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-08 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hyperkeratosis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sinusitis/rhinitis.

6.  Entitlement to service connection for a scar on the left 
leg.

7.  Entitlement to service connection for residuals of a left 
ankle sprain.

8.  Entitlement to service connection for sleep apnea as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

9.  Entitlement to service connection for a left knee 
condition.

10.  Entitlement to service connection for bilateral 
trapezius/rhomboid strain.

11.  Entitlement to an original disability rating in excess 
of 30 percent for PTSD with bipolar disorder.

12.  Entitlement to an original disability rating in excess 
of 10 percent for right knee tendonitis.

13.  Entitlement to a compensable original disability rating 
for lumbar strain.

14.  Entitlement to a compensable original disability rating 
for acne vulgaris.

15.  Entitlement to a compensable original disability rating 
for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to 
December 2000.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in November 2000, that granted service 
connection for right knee tendonitis, pes planus, acne 
vulgaris, lumbar strain, and PTSD with bipolar disorder.  The 
November 2000 decision denied the veteran's claims of 
entitlement to service connection for scars, status post nevi 
removal on the stomach and back, and early bronchitis.  The 
veteran duly appealed the ratings assigned to her PTSD, right 
knee tendonitis, lumbar strain, acne vulgaris, and pes 
planus.  

In March 2003, the St. Petersburg RO granted service 
connection for scars, status post nevi excision, stomach and 
back; but, denied service connection for hyperkeratosis, 
bilateral hearing loss, headaches, tinnitus, scar on the left 
leg, a left ankle sprain, sleep apnea, a left knee condition, 
and right and left trapezius strain.  The denials of service 
connection were also duly appealed.

In May 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to service connection for 
hyperkeratosis, bilateral hearing loss, headaches, tinnitus, 
sinusitis/rhinitis, residuals of a left ankle sprain, sleep 
apnea, a left knee condition, and entitlement to an original 
disability rating in excess of 30 percent for PTSD, in excess 
of 10 percent for right knee tendonitis, a compensable 
disability rating for lumbar strain, a compensable disability 
rating for acne vulgaris, and a compensable disability rating 
for pes planus are addressed in the Remand portion of this 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran does not have a scar on her left leg.

3.  The veteran's mild bilateral trapezius/rhomboid strain is 
the result of an injury during service.


CONCLUSIONS OF LAW

1.  A scar on the left leg was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2003); 
38 C.F.R. §§3.102, 3.303 (2003).

2.  Bilateral trapezius/rhomboid strain was incurred in 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 2003); 
38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the veteran and her representative, if any, concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, with 
respect to each of the claims discussed below, the RO has 
provided the veteran and her representative with notice as to 
the evidence and other requirements needed to substantiate 
her claims.  The VA has provided the veteran with 
examinations and secured the necessary VA and private medical 
records.  The veteran has not identified any additional 
records that should be obtained.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2003); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2003); 38 C.F.R. § 3.303(d) (2003).

Left Leg Scar

The veteran noted during her hearing before the undersigned 
Veterans Law Judge that she did not have a scar on her left 
leg.  She noted that she did have a scar on her right leg, 
but could not recall how it got there.  (Transcript pg. 8).  
Review of the veteran's service medical records and the post 
service medical records does not reveal the presence of a 
scar on the veteran's left leg.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for scar of the left leg.  38 U.S.C.A. 
§§ 1110, 1112; 5107; 38 C.F.R. §§ 3.102, 3.303.

Bilateral Trapezius/Rhomboid Strain

Review of the veteran's service medical records reveals that 
the veteran strained the muscles of her upper back while 
moving heavy equipment in August 1998.  A VA examiner in 
February 2003 diagnosed trapezius muscle strain.

While the diagnosis of the trapezius muscle strain is dated 
approximately two years subsequent to service, the Board 
notes that the veteran has continuously maintained that she 
experienced symptoms in the upper back.  The Board finds that 
continuity of symptomatology is established pursuant to 
38 C.F.R. § 3.303(b).  After having carefully considered this 
matter, the Board is of the opinion that the evidence in this 
case is in relative equipoise.  Under the circumstances, 
service connection may be granted, applying the "benefit of 
the doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  The Board therefore finds that the evidence 
does support a finding that the veteran's trapezius muscle 
strain first manifested itself during her active service.  
Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
bilateral trapezius muscle strain.  38 U.S.C.A. §§ 1110, 5107 
(b) (West 2003); 38 C.F.R. §§ 3.102, 3.303 (2003).


ORDER

1.  The claim of entitlement to service connection for a scar 
of the left leg is denied.

2.  The claim of service connection for bilateral 
trapezius/rhomboid strain is granted.


REMAND


Review of the evidence of record indicates that further 
notice and development is required prior to appellate 
consideration of the veteran's remaining claims.  It appears 
that VA treatment records were added to the veteran's claims 
folder without subsequent review of the claims folder by the 
agency of original jurisdiction and the issuance of a 
Supplemental Statement of the Case.  See 38 C.F.R. 
§ 20.1304(c) (effective prior to January 23, 2002).

With regard to the claim of entitlement to service connection 
for hyperkeratosis, it appears that there may be confusion 
regarding the nature of the veteran's claim.  During the 
veteran's Board hearing, she noted that this disorder was 
related to a skin condition (Hearing transcript pg. 3).  
Review of the veteran's service medical records reveals 
hyperkeratosis as a laboratory finding related to a PAP 
smear.  Clarification regarding whether the veteran wishes to 
pursue this claim as a gynecological condition is necessary.  
If the veteran does wish to pursue the claim, the Board notes 
that a VA examination has not been provided to the veteran to 
determine whether there is a current diagnosis of this 
disorder.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2003).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support her claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Further review of the veteran's testimony before the Board 
reveals that she alleges her hearing loss, tinnitus, 
sinusitis/rhinitis, and headaches are interrelated.  Given 
the evidence of treatment during service for both sinusitis 
and headaches during her period of active service, a 
competent medical opinion is necessary to address whether she 
currently has these disorders and whether they are related to 
the treatment and diagnoses that date to her period of active 
service.  

Review of the VA examinations dated in October 2000 and 
February 2003 reveals that they do not address the presence 
of residuals from a left ankle sprain.  Given the reports in 
service of a left ankle sprain and several follow-up 
treatment notes, the Board finds that a competent medical 
opinion addressing the continued presence of any residuals 
from the left ankle sprain is necessary pursuant to the duty 
to assist.  See 38 C.F.R. § 3.159(c)(4).

Post service medical records reveal treatment and diagnosis 
for sleep apnea.  Review of the record does not reveal 
competent medical evidence regarding a connection between the 
veteran's in service treatment for sinus problems or with the 
veteran's service-connected PTSD.  A competent medical 
opinion is necessary to properly address the merits of the 
veteran's appeal.  Id.

With regard to the veteran's claim of entitlement to service 
connection for a left knee condition, the Board notes that 
the VA examiner in February 2003 diagnosed degenerative joint 
disease in both of the veteran's knees.  He did not opine as 
to any etiological connection of the degenerative joint 
disease in the veteran's left knee with her period of active 
service or as secondary to the service-connected right knee 
disorder.  A competent medical opinion addressing these 
issues is necessary to properly address the merits of the 
veteran's appeal.  Id.

Review of the veteran's post service VA mental health records 
reveals that the veteran had withdrawn from school and was 
noted to have a GAF of 40 in February 2003.  This treatment 
record appears inconsistent with the VA examination dated in 
November 2000 that noted a GAF of 60.  The Board finds that a 
more current opinion regarding the impact of the PTSD with 
bipolar disorder is necessary in order to properly evaluate 
the veteran's claims.  Id.

Review of the findings of the VA examiners in November 2000 
and February 2003 reveals the findings are inadequate to rate 
the veteran's service-connected right knee disability.  The 
examiner in February 2003 noted a diagnosis of bilateral 
osteoarthritis in both knees but did not opine as to whether 
any osteoarthritis in the right knee is related to or an 
alternative diagnosis for the symptomatology previously 
diagnosed and service-connected as tendonitis.

The Board further notes that, effective September 26, 2003, 
the rating criteria for evaluating disorders of the spine 
were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003).  Pursuant to governing legal precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

The Board also notes that the diagnostic criteria for rating 
skin disorders have changed.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2003).  The Board finds the veteran 
should be afforded a new VA examination in order to assess 
the current level of severity of her service-connected skin 
disabilities.

In this case, the AMC/RO has not considered the new sets of 
revised regulations in the evaluation of the veteran's back 
and skin claims and the veteran has not been advised of these 
more recent regulatory changes.  Therefore, remand for 
further notice and for AMC/RO consideration is in order.

Review of the available medical evidence regarding the 
current manifestations of the veteran's bilateral pes planus 
reveals that it is insufficient to apply the rating criteria.  
See 38 C.F.R. § 4.71a DC 5276 (2003).

Accordingly, the veteran's claim is remanded to the RO/AMC 
for the following actions:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.

2.  The AMC/RO should obtain all current 
treatment records from the Birmingham 
VAMC and Rainbow City Clinic.

3.  The veteran should be contacted 
regarding whether she wishes to pursue 
her claim of service connection for 
hyperkeratosis as a gynecological 
disorder.  

4.  If the veteran replies affirmatively 
to the inquiry required by paragraph 3, 
she should be scheduled for a VA 
gynecological examination to determine 
whether a current diagnosis of 
hyperkeratosis is appropriate.  The 
examiner should opine whether it is at 
least as likely as not that any current 
diagnosis of hyperkeratosis is related to 
that noted in the January 1997 laboratory 
report, located in the service medical 
records, indicating hyperkeratosis.

5.  The veteran should be afforded a VA 
orthopedic examination.  The claims file 
must accompany the examination request 
and the completed examination report(s) 
should reflect review of relevant 
evidence.  All indicated studies, 
including X-rays and range of motion 
studies for the back and the right knee, 
in degrees, should be performed.  The 
examiner should address the following 
issues:

	a)	The examiner should opine 
whether it is at least as likely as not 
that any current disorder of the left 
ankle is etiologically connected to the 
injury the veteran incurred while in 
basic training.

	b)	The examiner should opine 
whether it is at least as likely as not 
that the veteran's left knee degenerative 
joint disease began during her period of 
active service or is secondary to her 
service-connected right knee disorder.

	c) The examiner should determine the 
nature and extent of all impairment due 
to service-connected right knee, low 
back, and pes planus disabilities.  In 
reporting range of motion, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of right knee and low back motion 
and then state the veteran's actual 
passive and active ranges of right knee 
and low back motion in degrees.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is also requested to 
identify the presence and degree of any 
right knee arthritis or instability, or 
other objective pathology resulting in 
functional loss.

Additionally, with respect to the back, 
the examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit due to the service-
connected low back disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

Finally with respect to the veteran's 
flatfeet (pes planus) the examiner should 
note whether there is pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement, severe spasm of the 
tendo-Achillis on manipulation, 
improvement with orthopedic shoes or 
appliances.

6.  The veteran should be afforded a VA 
otorhinolaryngologic (ENT) examination to 
determine the nature and etiology of her 
rhinitis/sinusitis, headaches, hearing 
loss, tinnitus, and sleep apnea.  The 
examiner should review the veteran's 
service medical records and post service 
VA treatment records and offer an opinion 
regarding whether a current diagnosis of 
chronic rhinitis, chronic sinusitis, 
headaches, bilateral hearing loss, 
tinnitus and/or sleep apnea is 
appropriate.  All necessary tests should 
be performed to determine the proper 
diagnoses.  The examiner should opine 
whether it is at least as likely as not 
that these disorders are separately 
and/or collectively related to those 
diagnosed and treated in service.

7.  The veteran should be afforded a VA 
dermatological examination in order to 
assess the current level of severity of 
her service-connected acne vulgaris.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  In the report, the 
examiner is requested to identify all 
current manifestations of the veteran's 
acne vulgaris.  If possible, the examiner 
should comment as to how the condition 
worsens during flare-up periods.  The 
examiner should record all medications 
used to treat each of these conditions, 
as well as their frequency of use in the 
last 12 months.

8.  The AMC/RO should schedule the 
veteran for a VA examination by a 
psychiatrist to determine the severity of 
her service-connected PTSD with bipolar 
disorder.  Psychological testing should 
be conducted with a view toward 
determining the severity of psychiatric 
symptoms if deemed necessary by the 
examiner.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
psychiatrist.  All pertinent 
symptomatology and findings should be 
reported in detail.  The psychiatrist 
should assign a global assessment of 
functioning (GAF) score and explain the 
significance of the score in terms of 
social and industrial impairment.  The 
examiner should address the GAF scores of 
40 noted in the VA treatment report of 
June 2002 and February 2003 and how they 
relate to the veteran's current and 
historical level of social and industrial 
impairment and the veteran's currently 
assigned GAF score.

The examiner should also opine whether 
the veteran's currently diagnosed sleep 
apnea is secondary to her service 
connected PTSD with bipolar disorder, or 
is otherwise related to her active 
service.

9.  When all of the development requested 
above has been completed to the extent 
possible, the claims should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and her representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



